DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Braden M. Katterheinrich on 08/11/2022.
The application has been amended as follows: 
Claim 11, line 6, “the first physiological” is amended to “a first physiological”.
Claim 11, line 10, “a physiological signal” is amended to “a second physiological signal”.
Claim 11, line 12, “the physiological signal” is amended to “the second physiological signal”.
Claim 11, line 14, “the physiological signal” is amended to “the second physiological signal”.
Claim 13, line 3, “a physiological signal” is amended to “the first physiological signal”.
Claim 13, line 5, “the physiological signal” is amended to “the first physiological signal”.

Allowable Subject Matter
Claims 1-2, 4-7, 10-13, and 21-25 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art was found to disclose a medical device with an accelerometer and a mobile device with an accelerometer, it was also found to disclose the method of extracting heart sound data from accelerometer measurements, however, no reference was found to disclose two accelerometers working together, one in an implantable medical device and the other in the mobile device, dependent on each other’s data through an analysis component, in which only if the first accelerometer detects a quiet period, would the second accelerometer measure a signal and use that to extract heart sound data. For this reason, the claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792